 1                                                                      FILED
 2
                                                                         SEP - 3 2019
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                              Case No. 15CR2932-H
10                                Plaintiff,
                                                            Booking No. 51722-298
11                         v.
                                                           JUDGMENT AND ORDER
12   ALI LAREYBI (23 ),
                                                           OF DISMISSAL
13
                                  Defendant.
14
15
16          Upon the oral motion of the United States, the Court grants the Government's
17   motion to dismiss without prejudice the Indictment and Superseding Information in the
18   above entitled case against defendant Ali Lareybi. The Defendant is hereby discharged
19   as to this case only and the bond is hereby exonerated. 1
20          IT IS SO ORDERED AND ADJUDGED.
21
22          DATED: September 3, 2019                 f¼u•~L-~
                                                        MARILYN.F
                                                 HONORABL
23
                                                 UNITED STATES DISTRICT JUDGE
24
25
26
27          1
              If the bond was secured by a cash deposit and/or property, counsel must prepare an order to
28   disburse funds and/or release collateral and submit the proposed order, pursuant to General Order
     635 (S.D. Cal. February 6, 2014), to the Magistrate Judge who set the bail conditions.
                                                     -1-
